Citation Nr: 1537477	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-31 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for headaches, to include as due to undiagnosed illness.

2.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as due to undiagnosed illness.

4.  Entitlement to service connection for pancreatitis.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1992; he served in the Southwest Asia theater of operations from December 1990 to June 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2015, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

The Veteran has submitted additional evidence since the October 2014 supplemental statement of the case (SSOC), which includes VA treatment records from the Houston VA Medical Center (VAMC) and a written statement from his wife.  He did not submit a waiver of initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ); however, because the Board is reopening and granting the claim for service connection for headaches, and remanding the claims for pancreatitis and a gastrointestinal disorder, a review of these records is not prejudicial to the Veteran and the AOJ will have an opportunity to review the evidence on remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains records that are irrelevant or duplicates of those in VBMS.  Any future consideration of this Veteran's case must take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a gastrointestinal disorder and pancreatitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an October 2008 rating decision, the RO denied the Veteran's application to reopen a claim for service connection for headaches.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the October 2008 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for headaches.  

3.  The evidence of record reflects that the Veteran's chronic headache disorder was incurred during active duty service.


CONCLUSIONS OF LAW

1.  The October 2008 rating decision that denied an application to reopen a claim for service connection for headaches is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The evidence received since the October 2008 rating decision is new and material, and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  A chronic headache disorder was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.

I.  Claim to Reopen

In this case, the RO denied the Veteran's claim for service connection for headaches in a November 1994 rating decision, finding that his headaches were not incurred in or caused by active service.  The Veteran filed applications to reopen the claim, which were denied by the RO in October 1995, July 2007, and October 2008 rating decisions.  In the October 2008 rating decision, the RO determined that that new and material evidence had not been submitted that showed that his headaches were incurred in or caused by active service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103.

At the time of the October 2008 rating decision, the following evidence was of record:  service treatment records (STRs); VA medical records, including records dated from February 1992 to November 1994, and from April 2004 to July 2005; the report of a November 1994 VA examination; private treatment records from Dr. A.C. dated from September 2007 to November 2007; and lay statements from the Veteran.  

A November 1987 STR reflects that the Veteran complained of headaches lasting five days with increased temperature and subscapular bursitis; a note was made to rule out upper respiratory infection versus sinusitis.  His STRs are otherwise negative for chronic headaches.  At his July 1992 discharge examination, his head and neurologic system were normal and he denied having or having had frequent and severe headaches.  After service, a November 1994 VA examination reflects he reported having chronic headaches that began six months after returning from Saudi Arabia.  A November 1994 VA medical certificate also notes complaints of a three-year history of chronic headaches.  VA treatment records indicated that his headaches did not fit into any category well.  See December 2004 and July 2005 VA treatment records.  Private treatment records from Dr. A.C. indicated diagnoses of mixed migraine and muscle tension headaches, and migraine headaches.  See July 2007 and November 2007 records.  In various statements, the Veteran asserted that his chronic headaches were a result of his Gulf War service, including exposure to environmental hazards therein.

The evidence received since the November 2008 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2015).  In March 2010, the Veteran submitted a statement from W.R. who indicated that he had served with the Veteran in Saudi Arabia and recalled that the Veteran complained of headaches on "countless occasions" and that standard procedure was to go to "sick call", but that the Veteran reported that medication did not work.  This statement supports the Veteran's contention that he began having chronic headaches during service and addresses the reasons for the previous denial - a nexus to service.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim is reopened and will be considered on the merits.  

II.  Service Connection for Headaches

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The record reflects that the Veteran served in Southwest Asia during the Persian Gulf War era.  Accordingly, he is a Persian Gulf War Veteran within the meaning of the applicable statute and regulation, and service connection may also be established under 38 C.F.R. § 3.317.  

With regard to lay evidence, medical evidence is not always or categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  That is, lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In this case, as discussed above, the Veteran has asserted that his chronic headaches began during active service.  See Board Hearing Transcript (Tr.) at 3.  Headaches are capable of lay observation.  Thus, the Veteran is competent to state that his headaches began in service and have continued since service, and the Board must assess the credibility of these statements.  

Significantly, the Veteran filed a claim for headaches in January 1994, just over a year after being discharged from service, and the contemporaneous medical records from that time period indicate that he reported that his chronic headaches began during active service.  Although the exact onset has varied somewhat, the Veteran has consistently asserted that his headaches began during service.  See, e.g., October 1994 VA examination, November 1994 medical certificate, December 2004 VA treatment record, May 2010 VA examination, Board Hearing Tr. at 3.  The Veteran's wife and W.R. have also submitted statements attesting to the fact that the Veteran's headaches began during service.  

The evidence weighing against the Veteran's assertion that his headaches began during service consists primarily of a July 1992 Report of Medical History that he filled out prior to being discharged.  On that report, the Veteran denied having or having had frequent or severe headaches.  In addition, a May 2001 VA Persian Gulf Assessment indicates that he reported that his headaches began in September 1993, about a year after he was discharged.  However, given the numerous other reports by the Veteran and his friends and family, the Board finds that reasonable doubt should be resolved in his favor and his statements that his headaches began during service found credible.  

There is a question as to whether the Veteran's headaches are attributable to a known clinical diagnosis or whether they are a sign or symptom of undiagnosed illness related to his Gulf War service.  The record reflects various diagnoses, including tension headaches, migraine headaches, mixed migraine and muscle tension headaches, and mixed chronic tension-vascular headaches.  There is also evidence that the Veteran headaches do not fit into any category well.  See December 2004 VA treatment record.  In either case, service connection is warranted.

Assuming the Veteran's headaches are attributable to a known clinical diagnosis, such as migraine headaches, credible lay statements of the onset of symptoms during service and symptoms continuing since that time support a later diagnosis by a medical professional.  In other words, because headaches are capable of lay observation, credible statements of in-service incurrence and continued symptoms since service are sufficient to establish a nexus to a later diagnosis.  See Davidson, 581 F.3d at 1316.

Assuming the Veteran's headaches are not attributable to a known clinical diagnosis, there is sufficient evidence to establish that his headaches are chronic and either manifested during active service in Southwest Asia or to a degree of 10 percent or more since then.  Thus, under these circumstances, service connection may be granted under the provisions of 38 C.F.R. § 3.317.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a chronic headache disorder are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

New and material evidence having been submitted, the claim for service connection for headaches is reopened.

Service connection for headaches is granted.


REMAND

First, a remand is required to obtain outstanding VA treatment records.  The claims file currently includes VA treatment records from the Houston VAMC dated from February 1993 to November 1994, from April 2004 to July 2005, and from May 2010 to July 2013.  The October 2014 SSOC references VA treatment records dated from November 2011 to October 2014, some of which are not of record.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See 38 C.F.R. § 3.159(c)(2) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand is required to obtain outstanding records of VA treatment dated prior to May 2010, and since July 2013. 

Second, a remand is required to obtain another VA examination for the Veteran's claimed gastrointestinal disorder and pancreatitis.  Although a VA examination was provided in May 2010, a new VA examination is needed to address additional evidence received since then.  In addition, the May 2010 VA examination did not adequately address the Gulf War provisions, which are applicable to this case.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (2015).  Furthermore, a VA examination is needed to address the Veteran's pertinent medical history.  A January 1990 STR indicates that the Veteran had viral gastroenteritis during service.  An October 2001 VA treatment record reflects the Veteran underwent an esophagogastroduodenoscopy that showed antral erosion and the impression was a benign appearing ulcer.  Biopsies showed h. pylori related gastritis.  In July 2007, the Veteran complained of abdominal pain and acid reflux and the diagnosis was acute pancreatitis.  The report of the May 2010 VA examination reflects a diagnosis of gastroesophageal reflux disease (GERD) and no recurrence of pancreatitis.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VAMC, to include the Houston VAMC, and obtain and associate with the claims file all outstanding records of treatment, to include records dated prior to May 2010, and since July 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.  

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed gastrointestinal disorder and pancreatitis.  The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  An explanation for all opinions expressed must be provided. 

After examining the Veteran, and considering his medical history and competent lay statements regarding observable symptoms, the examiner must respond to the following:

i)  State whether any of the Veteran's gastrointestinal complaints are attributable to a known clinical diagnosis.  With respect to each identified disorder, is it at least as likely as not (a 50 percent probability or greater) that the disorder manifested in service or is otherwise related to service?  It is noted that the Veteran was treated for viral gastroenteritis during service in January 1990.  The examiner must specifically indicate whether the Veteran has GERD, pancreatitis, a benign ulcer, or h. pylori gastritis.  If any of these conditions are not found on examination, address the prior diagnoses of record.

ii)  Additionally, for any of the Veteran's gastrointestinal complaints that cannot be attributed to a known clinical diagnosis, the examiner must indicate whether such symptoms represents an objective indication of chronic disability resulting from undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  If the Veteran's gastrointestinal complaints are found to represent an objective indication of chronic disability resulting from either an undiagnosed illness or a chronic multisymptom illness, the examiner should also describe the extent to which the illness has manifested.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a SSOC must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


